Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 7 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of June 7, 2016 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, Cott Beverages Limited, a
company organized under the laws of England and Wales, and DS Services of
America, Inc., a Delaware corporation, as Borrowers, the other Loan Parties
party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as Administrative
Agent and Administrative Collateral Agent, and Wells Fargo Capital Finance, LLC,
as Co-Collateral Agent, and each of the other parties party hereto. Each
capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Amended Credit Agreement referred to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, the UK Security Trustee, the Administrative Collateral Agent, the
Co-Collateral Agent, and the other parties party thereto, are parties to that
certain Credit Agreement, dated as of August 17, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as
further amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, as further amended by that certain Amendment No. 3 to Credit
Agreement, dated as of October 22, 2013, as further amended by that certain
Amendment No. 4 to Credit Agreement, dated as of May 28, 2014, as further
amended by Amendment No. 5 dated as of December 12, 2014, as further amended by
Amendment No. 6 dated as of May 26, 2015 and as may be further amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”; and as amended by this Amendment, the “Amended
Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement on the terms
and subject to the conditions expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto is willing to agree to amend certain provisions
of the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.

I. Amendments to Credit Agreement. Effective as of the Amendment No. 7 Effective
Date (as defined below), each party hereto hereby agrees that the Credit
Agreement shall be and hereby is amended as follows:

1. The cover page of the Credit Agreement is hereby amended by deleting the
phrase “GENERAL ELECTRIC CAPITAL CORPORATION” and replacing it with the phrase
“WELLS FARGO CAPITAL FINANCE, LLC”.



--------------------------------------------------------------------------------

2. The introductory paragraph to the Credit Agreement is hereby amended by
(a) deleting the phrase “and as further amended by Amendment No. 6, dated as of
May 26, 2015” and replacing it with the phrase “as further amended by Amendment
No. 6, dated as of May 26, 2015, and as further amended by Amendment No. 7 dated
as of June 7, 2016” and (b) deleting the phrase “GENERAL ELECTRIC CAPITAL
CORPORATION” and replacing it with the phrase “WELLS FARGO CAPITAL FINANCE,
LLC”.

3. The definition of “Change in Control” is hereby amended by adding the phrase
“2016 Financing Document,” immediately after each reference to “2014 Note
Document,” contained therein.

4. The definition of “Co-Collateral Agent” is hereby amended and restated in its
entirety to read as follows:

““Co-Collateral Agent” means Wells Fargo Capital Finance, LLC, in its capacity
as co-collateral agent hereunder.”

5. The definition of “Defaulting Lender” is hereby amended by (a) deleting the
word “or” at the end of clause (d) thereof and (b) adding the phrase “or
(f) becomes the subject to a Bail-In Action” immediately after clause
(e) thereof.

6. The definition of “EBITDA” is hereby amended by (a) adding the phrase “, the
2016 Notes, the 2016 Bridge Financing Agreement (including any exchange notes
issued in connection therewith)” immediately after the words “Cott Unsecured
Notes” in clause (viii) thereof, (b) deleting the words “and (xi)” as they
appear at the end of clause (x) thereof and replacing them with the following:

“(xi) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred in connection with the negotiation and closing of the
Eden Purchase Agreement, the 2016 Financing Documents and the other Eden
Transactions in an aggregate amount not to exceed €1,500,000, and (xii)” and

(c) by adding the words “or the Eden Acquisition” immediately after the words
“Permitted Acquisition” each time they appear in the penultimate sentence
thereof.

7. The definition of “Excluded Subsidiary” is hereby amended by (a) adding the
phrase “, the 2016 Financing Documents” immediately after the words “2014 Notes
Documents” in clause (ii) of the proviso thereof, (b) adding the words “or
indebtedness in respect of the Eden Acquisition Intercompany Transfers”
immediately prior to the semicolon at the end of clause (iii) thereof,
(c) adding the phrase “and the Eden Group” immediately after the words
“Northeast Retail Group” each time they appear in clause (iv) of the proviso
thereof and (d) adding the words “nor any of Eden Luxco, Dutch Holdco or Dutch
Newco” immediately after the words “Interim Holdco” in the last sentence
thereof.

8. The definition of “Permitted Business” is hereby amended by adding the phrase
“, including, at any time on and after the Eden Acquisition Closing Date
following the consummation of the Eden Acquisition, the business in which the
Eden Group is engaged in on the Amendment No. 7 Effective Date” immediately
after the phrase “(after giving effect to the Water Acquisition)” contained
therein.

 

2



--------------------------------------------------------------------------------

9. The definition of “Replacement Indenture” is hereby amended by adding the
phrase “, the 2016 Indenture” immediately after the words “2014 Indenture”
contained therein.

10. The definition of “Swap Agreement” is hereby amended by adding the following
immediately prior to the first semicolon in clause (ii) thereof:

“, in each case entered into by any Loan Party with any Lender or any Affiliate
of a Lender, (A) in the case of Chase or any of its Affiliates, without any
further action on the part of any Person and (B) in the case of any other Lender
or any of its Affiliates, upon delivery to the Administrative Agent of a notice
signed by the applicable Lender or its Affiliate and the Borrower Representative
designating the obligations under such agreement as Secured Obligations entitled
to the benefits of the Collateral Documents”

11. The definition of “Unrestricted Subsidiary” is hereby amended by deleting
the reference to “Amendment No. 5 Effective Date” and by replacing it with a
reference to “Amendment No. 7 Effective Date”.

12. The following definitions are hereby added to the Credit Agreement in
appropriate alphabetical order:

““2016 Bridge Financing Agreement” means that certain credit agreement or other
financing agreement constituting Bridge Loan Documentation (as defined in the
2016 Bridge Financing Term Sheet) to be entered into among the Company and the
lenders from time to time party thereto providing for bridge financing in an
aggregate principal amount not to exceed €450,000,000 (or such greater amount,
in an aggregate principal amount not to exceed €500,000,000, with the consent of
the Administrative Agent in its discretion), such agreement to be in form and
substance satisfactory to the Administrative Agent in its discretion.”

““2016 Bridge Financing Term Sheet” means that certain term sheet delivered to
the Administrative Agent and Co-Collateral Agent prior to the Amendment No. 7
Effective Date, as the same may be amended, waived, supplemented or modified in
conformity with the terms of this Agreement.

““2016 Bridge Loans” means the loans, if any, made pursuant to the 2016 Bridge
Financing Agreement (including any exchange notes issued pursuant thereto).”

““2016 Financing Documents” means the 2016 Bridge Financing Agreement, the 2016
Indenture, the 2016 Notes and all documents related thereto or executed in
connection therewith.”

““2016 Indenture” means the indenture pursuant to which unsecured notes in an
aggregate principal amount not to exceed €450,000,000 (or such greater amount,
in an aggregate principal amount not to exceed €500,000,000, with the consent of

 

3



--------------------------------------------------------------------------------

the Administrative Agent in its discretion) may be issued by the Company or one
of its Subsidiaries to finance the Eden Acquisition or to refinance amounts
owing under the 2016 Bridge Financing Agreement, together with, and as amended
by, all supplemental indentures executed in connection therewith, such indenture
and each such supplemental indenture to be in form and substance satisfactory to
the Administrative Agent in its discretion.”

““2016 Notes” means notes issued pursuant to the 2016 Indenture.”

““2016 Notes Interest Escrow Amount” means the amount required to be deposited
in escrow for the benefit of the holders of the 2016 Notes for the payment of
interest on the 2016 Notes accruing from the date of the issuance thereof until
November 10, 2016 under the terms of the 2016 Indenture.”

““Amendment No. 7” means Amendment No. 7 to Credit Agreement, dated as of
June 7, 2016, among the Loan Parties party thereto, the Lenders party thereto,
the Agents, and the Swingline Lenders and Issuing Banks party thereto.”

““Amendment No. 7 Effective Date” has the meaning assigned to such term in
Amendment No. 7.”

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

““Canadian FinCo” means Cott Finance Corporation, a Canadian federal corporation
and a direct, wholly-owned Subsidiary of the Company.”

“Dutch Holdco” means Carbon Holdings Co B.V., a private limited liability
company incorporated under the laws of the Netherlands with its statutory seat
in Amsterdam, the Netherlands and registered with the Dutch trade register under
number 6610743, and a direct, wholly-owned Subsidiary of the Company or a direct
wholly-owned Subsidiary of Eden Luxco.

““Dutch Newco” means Carbon Acquisition Co B.V., a private limited liability
company incorporated under the laws of the Netherlands with its statutory seat
in Amsterdam, the Netherlands and registered with the Dutch trade register under
number 6624956, and a direct, wholly-owned Subsidiary of Dutch Holdco.”

““Dutch Target” means Hydra Dutch Holdings 1 B.V.”

““Eden Acquisition” means the acquisition of the sole issued and outstanding
share of Dutch Target by Dutch Newco, pursuant to, and on the terms and

 

4



--------------------------------------------------------------------------------

conditions set forth in, the Eden Purchase Agreement as in effect on the
Amendment No. 7 Effective Date (or as may be amended or otherwise modified in
accordance with Section 6.12(g)).”

““Eden Acquisition Closing Date” has the meaning given to the term “Closing
Date” in the Eden Purchase Agreement.”

““Eden Acquisition Intercompany Transfers” means, collectively, the following
transfers, each of which are to occur on or prior to the Eden Acquisition
Closing Date for the purposes of funding the Eden Transactions: (i) if the 2016
Notes are issued by Canadian FinCo prior to the Eden Acquisition Closing Date,
the loan or other transfer of the proceeds of such notes from Canadian FinCo to
the Company, (ii) the loan of such proceeds and/or the proceeds of the 2016
Notes issued by the Company and the proceeds of the 2016 Bridge Financing
Agreement (the “2016 Proceeds”) and such other amounts as may be required to
fund the Transactions (the “Loaned Transaction Amounts”) from Canadian FinCo to
the Company, (ii) the loan of the Loaned Transaction Amounts from the Company to
Eden Luxco, (iii) the loan of the Loaned Transaction Amounts from Eden Luxco to
Dutch Holdco, and (iv) the loan of the Loaned Transaction Amounts from Dutch
Holdco to Dutch Newco; provided that the Company may change the structure of the
Eden Acquisition Intercompany Transfers with the consent of the Administrative
Agent, to be given or withheld in its discretion.”

““Eden Group” means the collective reference to Dutch Target and its
Subsidiaries on the Eden Acquisition Closing Date (and such other Subsidiaries
of any member of the Eden Group created after the Eden Acquisition Closing Date
permitted hereunder).”

““Eden Luxco” means Carbon Luxembourg S.à r.l. a société à responsabilité
limitée incorporated and existing under the laws of Luxembourg, and a direct,
wholly-owned subsidiary of the Company.”

““Eden Purchase Agreement” means that certain Share Purchase Agreement dated the
Amendment No. 7 Effective Date among Hydra Luxembourg Holdings S.à r.l., Dutch
Newco and the Company, including all annexes, exhibits and schedules thereto, as
the same may be amended, waived, supplemented or modified in conformity with the
terms of this Agreement.”

““Eden Transactions” means (a) the consummation of the Eden Acquisition, (b) the
making of Loans hereunder to finance all or part of one or more of the
transactions contemplated under clauses (a), (e) and (f) of this definition,
(c) if the 2016 Notes are not issued on or prior to the Eden Acquisition Closing
Date in an aggregate principal amount equal to at least the greater of
(i) €450,000,000 and (ii) the maximum amount available under Section 6.01(s)
after giving effect to any increases consented to by the Administrative Agent in
its discretion, the closing and funding of the 2016 Bridge Financing Agreement,
(d) the issuance of the 2016 Notes, and (i) if the 2016 Notes are issued prior
to the Eden Acquisition Closing Date, the deposit of the proceeds thereof into
escrow for the benefit of the

 

5



--------------------------------------------------------------------------------

holders of the 2016 Notes in the event that the Eden Acquisition is not
consummated and released to the holders if the Eden Acquisition does not occur
prior to a specified date or released to fund the Eden Acquisition if it is
consummated by such date, (ii) if the 2016 Notes are issued on the Eden
Acquisition Closing Date, the application of the proceeds thereof to fund the
Eden Acquisition and other permitted purposes or (iii) if the 2016 Notes are
issued after the Eden Acquisition Closing Date, the application of the proceeds
thereof to repay the loans under the 2016 Bridge Loans, (e) the repayment of the
outstanding notes of Hydra Dutch Holding 2 BV outstanding on the Amendment No. 7
Effective Date, the revolving credit facility of Hydra Dutch Holding 2 BV in
existence on the Amendment No. 7 Effective Date and such other indebtedness of
the Dutch Target and its subsidiaries as may be agreed upon by the
Administrative Agent, in each case on or prior to the Eden Acquisition Closing
Date and (f) the payment of all fees, costs and expenses incurred in connection
with the foregoing.”

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.’

““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.’

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.’

““Specified 2016 Sale and Leaseback Transaction” means (a) a sale to a Person
who is not an Affiliate of the Borrowers of one or more parcels of real estate
located in the United Kingdom and owned by a Loan Party that are included on the
list set forth on Exhibit H-1, or otherwise are reasonably acceptable to
Administrative Agent in its discretion, (b) the acquisitions, disposition or
exchange of certain immaterial parcels of real property adjacent to the sold
parcel in connection with such sale and (c) the subsequent leasing of such
parcels by one or more Loan Parties from the purchaser, and in each case that
otherwise complies with Section 6.06 and the other terms of the Loan Documents.”

 

6



--------------------------------------------------------------------------------

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

13. Section 2.09(f) of the Credit Agreement is hereby amended by adding the
phrase “, the 2016 Financing Documents” immediately after the words “2014 Notes
Documents” in clause (ii) thereof.

14. Section 2.11(c)(3) of the Credit Agreement is hereby amended by (a) deleting
the phrase “or to prepay” therefrom and replacing it with the phrase “or to the
prepayment of”, (b) replacing the phrase “redeem or repurchase the Water
Preferred Shares, the 2014 Notes, the Water Secured Notes, the Cott Unsecured
Notes, or the Replacement Notes, or to the prepayment of the Sidel Water Capital
Lease or the Sidel Purchase Financing” both times they appear in the second
proviso thereof with the following:

“redeem or repurchase the Water Preferred Shares, the 2014 Notes, the 2016
Notes, the Water Secured Notes, the Cott Unsecured Notes, or the Replacement
Notes, or to the prepayment of the Sidel Water Capital Lease, the Sidel Purchase
Financing or the 2016 Bridge Financing Agreement”; and

(b) by deleting the last sentence thereof in its entirety and replacing it with
the following:

“For purposes of this Section 2.11(c) the 2014 Notes, the 2016 Notes, the Water
Secured Notes, the Cott Unsecured Notes, or the Replacement Notes shall be
deemed to be “redeemed” at the time that a Borrower or Restricted Subsidiary
(or, in the case of the 2016 Notes, either the Company or Canadian FinCo)
deposits with the trustee under the 2014 Indenture, the 2016 Indenture, the
Water Secured Notes Indenture, the Cott Unsecured Notes Indenture, or any
Replacement Indenture, as applicable, the funds sufficient to redeem the
applicable 2014 Notes, the 2016 Notes, Water Secured Notes, Cott Unsecured Notes
or Replacement Notes.”

15. Section 3.02 of the Credit Agreement is hereby amended by adding the phrase
“, the Eden Transactions” immediately after the words “The Transactions” in the
first sentence thereof.

16. Section 3.03 of the Credit Agreement is hereby amended by adding the phrase
“, the Eden Transactions” immediately after the parenthetical in the first
sentence thereof.

17. Section 3.06(a)(ii) of the Credit Agreement is hereby amended by adding the
phrase “, the Eden Transactions” immediately after the words “the Transactions”.

18. Section 3.19 of the Credit Agreement is hereby amended by (a) adding the
phrase “, the 2016 Bridge Financing Term Sheet” immediately after the words
“2014 Notes Documents” in the first sentence thereof, and (b) adding the words
“the 2016 Financing Agreements,” immediately prior to the words “Replacement
Notes Documents” each time they appear therein.

 

7



--------------------------------------------------------------------------------

19. Section 3.22 of the Credit Agreement is hereby amended by (a) deleting the
phrase “Amendment No. 5 Effective Date” each time it appears therein and by
inserting in its stead the phrase “Amendment No. 7 Effective Date” and
(b) adding the phrase “and the Eden Group” immediately after the words
“Northeast Retail Group” each time they appear therein.

20. Section 4.02(d) of the Credit Agreement is hereby amended by adding the
phrase “, (upon and after the effectiveness thereof) the 2016 Financing
Agreements” immediately after the words “2014 Indenture” in the first sentence
thereof.

21. Section 4.02(e) of the Credit Agreement is hereby amended by adding the
phrase “, the 2016 Financing Agreements” immediately after the words “2014
Indenture” each time they appear therein.

22. Section 5.01(s) of the Credit Agreement is hereby amended and restated in
its entirely to read as follows:

“(s) promptly after the effectiveness thereof, copies of (i) any Other
First-Priority Documents (as defined in the Intercreditor Agreement), (ii) each
2016 Financing Document, (iii) any amendments, restatements, supplements or
other modifications to any Other First-Priority Document, any Second-Priority
Document (as defined in the Intercreditor Agreement) or any 2016 Financing
Document and (iv) any new Second-Priority Documents; and.”

23. Section 5.01 the Credit Agreement is hereby further amended by adding a new
clause (t) thereto which shall read in its entirety as follows:

(t) promptly after the same becomes available to the Loan Parties, but in no
event later than the Eden Acquisition Closing Date, deliver to the Lenders:

(i) (a) audited consolidated balance sheets for the three most recently
completed fiscal years ended on or before the 90th day prior to the Eden
Acquisition Closing Date and related statements of income, stockholders’ equity
and cash flows of Dutch Target (or Hydra Dutch Holdings 2 B.V.) and its
consolidated subsidiaries and (b) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Dutch
Target (or Hydra Dutch Holdings 2 B.V.) and its consolidated subsidiaries for
each subsequent fiscal quarter (other than any fiscal fourth quarter) ended on
or before the 45th day before the date such financial statements are delivered
prepared in accordance with International Finance Reporting Standards or
International Accounting Standard 34, “Interim Financial Reporting”; and

(ii) a pro forma consolidated balance sheet and income statement, showing the
results of operations and financial condition of the combined group of the
Company and its Subsidiaries and the Eden Group with respect to the most recent
fiscal year end as to which financial statements shall have been delivered for
the Eden Group as set forth in the

 

8



--------------------------------------------------------------------------------

preceding paragraph and most recent fiscal quarter end as to which financial
statements shall have been delivered for the Eden Group as set forth in the
preceding paragraph, in each case prepared after giving effect to the Eden
Transactions as if the Eden Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other statement of income), which include adjustments customary for Rule
144A transactions, it being understood that any purchase accounting adjustments
may be preliminary in nature and be based only on estimates and allocations
determined by the Borrower.

24. Section 5.02 of the Credit Agreement is hereby amended by (a) deleting the
word “and” at the end of the clause (g) thereof, (b) by deleting the period at
the end of the clause (h) thereof, replacing it with “; and”, and (c) adding the
following clause (i) immediately after clause (h) thereof:

“(i) (i) any material amendment, modification, termination (or claimed
termination) or waiver of, or consent under, the Eden Purchase Agreement or the
2016 Bridge Financing Term Sheet, (ii) any written notice of any claimed breach
or default under the Eden Purchase Agreement or the 2016 Financing Documents, or
(iii) any notice from any lender party to the “Commitment Letter” referred to
therein (the “Bridge Commitment Letter”) or the Eden Purchase Agreement to the
effect that such Person’s commitments or obligations thereunder shall have
terminated (or, in the case of the Bridge Commitment Letter, that the lenders
party thereto cease to be bound by the terms thereof) other than the expiration
of the commitments or obligations thereunder in accordance with its terms.”

25. The first sentence of Section 5.08 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“The proceeds of the Loans will be used only (i) to pay a portion of the
purchase price for the Water Acquisition and the Eden Transaction, (ii) to pay
fees, costs and expenses and effect refinancings in connection with the
Transactions, the Water Transactions and the Eden Transactions, and (iii) for
working capital needs and general corporate purposes.”

26. The first sentence of Section 5.12 is hereby amended by adding the following
phrase at the end thereof:

“; and provided further, that Dutch Holdco, Dutch Newco and Eden Luxco shall not
be required to deliver such deposit account control agreements (or similar
agreements) with respect to accounts opened with ING or any other depositary
institution prior to the Eden Acquisition Closing Date until ninety days after
the Amendment No. 7 Closing Date (or such later date as the Administrative Agent
may agree in its sole discretion).”

 

9



--------------------------------------------------------------------------------

27. Section 5.13(a) of the Credit Agreement is hereby amended by adding the
phrase “and the Eden Group” immediately after the words “Northeast Retail Group”
each time they appear therein.

28. The last sentence of Section 5.13(a) and the last sentence of
Section 5.13(b) are each hereby amended by adding the following phrase at the
end thereof:

“; provided, that no such grant, pledge or Lien shall be required with respect
to the assets of Dutch Newco, Dutch Holdco and Eden Luxco and the equity
interests issued by such entities until the Eden Acquisition Closing Date (or
such later date as the Administrative Agent may agree in its sole discretion)”

29. Section 5.14 of the Credit Agreement is hereby amended by (a) deleting the
reference to “Amendment No. 5 Effective Date” in the first sentence thereof and
by replacing it with a reference to “Amendment No. 7 Effective Date”, (b) adding
the words “Eden Luxco, Dutch Holdco and Dutch Newco” after the words “Interim
Holdco” as they appear in the first parenthetical thereof, (c) adding the phrase
“, the 2016 Financing Documents” immediately after the words “2014 Notes
Documents” in clause (iv) thereof and (d) adding the phrase “and the Eden Group”
immediately after the words “Northeast Retail Group” each time they appear in
clause (vii) of the proviso thereof.

30. Article V of the Credit Agreement is hereby further amended by adding a new
Section 5.18 thereto, which shall read in its entirety as follows:

“5.18. Canadian FinCo. The Loan Parties shall cause Canadian FinCo and any other
issuer of the 2016 Notes and any other borrower under the 2016 Bridge Financing
Agreement (a) to become a Loan Party hereunder or (b) to merge into or
consolidate or amalgamate with another Person so long as the survivor of such
combination is a Loan Party, in each case no later than 11:59 P.M., Chicago
time, on the Eden Acquisition Closing Date (or such later date as Administrative
Agent may agree, but no later than two Business Days thereafter).”

31. Section 6.01 of the Credit Agreement is hereby amended by (a) adding the
phrase “, the 2016 Financing Documents” immediately after the words “2014 Notes
Documents” in clause (f) thereof, (b) replacing the reference to “and (q)”
contained in clause (h) thereof with a reference to “, (q) and (s)”, (c) adding
the phrase “or the Eden Acquisition (in the case of the Eden Acquisition, to the
extent such Indebtedness is disclosed on Schedule 6.01-1 hereof or is otherwise
consented to by the Administrative Agent in its discretion)” immediately after
the words “Permitted Acquisition” as they appear in each of clauses (k)(x) and
(k)(y) thereof, (d) adding the words “and the Indebtedness of the Eden Group on
Schedule 6.01-1 (or otherwise consented to by the Administrative Agent as
provided above) ” immediately after the words “Water Group” as they appear in
the second proviso of clause (k) thereof, (e) deleting the reference to “clause
(k)” at the end of the second proviso of clause (k) thereof and replacing it
with a reference to “clause (ii)”, (f) deleting the word “and” at the end of
clause (q) thereof, (g) replacing the period at the end of clause (r) thereof
with a semicolon and (h) inserting new clauses (s) and (t) after clause
(r) thereof, which shall read in their entirety as follows:

“(s) Indebtedness of the Company under the 2016 Financing Documents in an
aggregate principal amount not to exceed €450,000,000 (or such greater amount,
in an aggregate principal amount not to exceed €500,000,000, with the consent of
the Administrative Agent in its discretion); and

(t) Indebtedness arising from the Eden Acquisition Intercompany Transfers;
provided that each Eden Acquisition Intercompany Transfer that constitutes
Indebtedness shall be evidenced by a promissory note pledged pursuant to the
applicable Security Agreement (or a security agreement under the laws of an
applicable non-U.S. jurisdiction) in form and substance acceptable to, and shall
include subordination terms acceptable to, the Administrative Agent.

 

10



--------------------------------------------------------------------------------

32. Section 6.02 of the Credit Agreement is hereby amended by (a) deleting the
“and” at the end of the clause (ii) of the proviso of clause 6.02(e) and
inserting a comma in its stead, (b) adding the phrase “and (iv) all Liens
existing on the properties of the Eden Group on the Eden Acquisition Closing
Date are listed on Schedule 6.02-1 hereto” at the end of clause (e) thereof,
(c) deleting the word “and” at the end of clause (o) thereof, (d) replacing the
period at the end of clause (p) thereof with “; and” and (e) inserting new
clause (q) after clause (p) thereof, which shall read in its entirety as
follows:

“(r) any security interest or set-off arrangements entered into by a Loan Party
incorporated under the laws of the Netherlands in respect of disbursement
accounts in the ordinary course of its banking arrangements which arise from the
Dutch general banking conditions (algemene bankvoorwaarden).”

33. Section 6.03(a)(v) of the Credit Agreement is hereby amended by adding the
words “and the Eden Acquisition” immediately after the words “Water Acquisition”
as they appear in the parenthetical thereof.

34. Section 6.04 of the Credit Agreement is hereby amended by (a) adding the
words “which in the case of Loan Parties, shall be” immediately after the phrase
“Permitted Investments,” in clause (a)(i) thereof, (b) adding the phrase “(but
in the case of Dutch Holdco, Dutch Newco and Eden Luxco, such security interests
shall not be required to be created prior to the date by which such Persons are
required to grant Liens on such property pursuant to Section 5.13(a))”
immediately after the word “Permitted Perfection Limitations” in clause (a)(i)
thereof, (c) adding the words “and the Eden Acquisition” immediately after the
words “Permitted Acquisitions” as they appear in the second line of clause
(l) thereof, (d) adding the words “or the Eden Acquisition” immediately after
the words “Permitted Acquisition” the first time they appear in the proviso in
clause (l) thereof, (e) adding the words “or the Eden Acquisition, as the case
may be” immediately after the words “Permitted Acquisition” the second time they
appear in the proviso in clause (l) thereof, (f) adding the phrase “(with, for
the purpose of the Eden Acquisition only, this clause (y) being calculated
without giving effect to the Eden Acquisition)” immediately before the semicolon
at the end of clause (l) thereof, (g) deleting the word “and” at the end of
clause (w) thereof, (h) deleting the period at the end of clause (x) thereof and
replacing it with a semicolon and (i) adding new clauses (y), (z) and (aa)
immediately after clause (x) which shall read in their entirety as follows:

“(y) investments of any member of the Eden Group existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with the Eden Acquisition, so long as such investments were not made
in contemplation of such Person becoming a Subsidiary or in contemplation of
such consolidation or merger;

 

11



--------------------------------------------------------------------------------

(z) investments arising from the Eden Acquisition Intercompany Transfers; and

(aa) the Company may loan or otherwise invest an amount not to exceed the 2016
Notes Interest Escrow Amount to Canadian FinCo on or after the date of the
issuance of the 2016 Notes so long as the 2016 Notes are issued prior to the
Eden Acquisition Closing Date;”

35. Section 6.06 of the Credit Agreement is hereby amended by adding the
following provision immediately before the period at the end thereof:

“or the Specified 2016 Sale and Leaseback Transactions; and provided, further
that to the extent the Specified 2016 Sale and Leaseback Transaction provides
for the sale of any real estate that is either subject to a Mortgage or on which
any Eligible Equipment is located, the Company shall have delivered to the
Collateral Agents an Aggregate Borrowing Base Certificate, together with a
Borrowing Base Certificate for any Borrowing Base Contributor that is selling
such assets, which calculates such Borrowing Base Contributor’s Borrowing Base,
in each event after giving effect to such sale”

36. Section 6.11(iii) of the Credit Agreement is hereby amended by adding the
phrase “, the 2016 Financing Documents” after the words “2014 Indenture” each
time they appear therein.

37. Section 6.12 of the Credit Agreement is hereby amended by (a) adding the
phrase “, any 2016 Financing Document” immediately after the words “2014 Notes
Document” as they appear in clause (a) thereof and (b) adding a new clause
(g) thereto, which shall read in its entirety as follows:

“(g) No Loan Party shall, nor shall it permit its Subsidiaries to, amend, waive
or modify any provision of the Eden Purchase Agreement or the 2016 Bridge Loan
Term Sheet, in each case, in any manner that could reasonably be expected to be
adverse to the Lenders in any material respect.”

38. Section 6.14(b) of the Credit Agreement is hereby amended by adding the
phrase “, 2016 Financing Document” immediately after the words “2014 Notes
Document” each time they appear therein.

39. Section 6.15 of the Credit Agreement is hereby amended by (a) adding the
phrase “; etc.” at the end of the caption of such Section, (b) adding the phrase
“, or, until they have granted Liens on their assets to secured the Secured
Obligations pursuant to the requirements of Section 5.13, Canadian FinCo, Eden
Luxco, Dutch Holdco or Dutch Newco” immediately after

 

12



--------------------------------------------------------------------------------

the words “Interim Holdco” as they appear in the third line thereof, (c) adding
the phrase “(except in the case of Indebtedness in respect to the Eden
Acquisition Intercompany Transfers, such Liens shall be in place at the time
specified in Section 5.13 hereof)” immediately after the words “perfected Lien’
at the end of clause (iii) thereof, (d) adding the phrase “, 2016 Financing
Documents” immediately after the words “2014 Indenture” as they appear in clause
(iii) thereof and (e) adding the following phrase immediately prior to the
period in the last sentence thereof:

“, and Canadian FinCo, Eden Luxco, Dutch Holdco and Dutch Newco can own the
assets and incur the liabilities resulting from the Eden Acquisition
Intercompany Transfers solely to the extent described in such definition”

40. Section 9.02(c)(i) is hereby amended by adding the phrase “(for the purposes
of this clause (ii), an affected Lender shall include any Lender with an
Affiliate that is owed Unliquidated Obligations at such time)” immediately after
the words “affected Lender” as they appear therein.

41. Section 9.03(b) of the Credit Agreement is hereby amended by adding the
phrase “, the Eden Transactions” immediately after the words “Water Transaction”
as they appear therein.

42. The Credit Agreement is further amended by adding a new Section 9.21
thereto, which shall read in its entirety as follows:

“Section 9.21. Bail-In. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

13



--------------------------------------------------------------------------------

43. The Schedules of the Credit Agreement are hereby amended by amending and
restating the Commitment Schedule and Schedules 1.01(c) and 1.01(f) to the
Credit Agreement as set forth on the Commitment Schedule and Schedules 1.01(c)
and 1.01(f), respectively, attached to this Amendment as the Commitment Schedule
and Schedules 1.01(c) and 1.01(f), respectively. The Schedules of the Credit
Agreement are hereby further amended by adding new Schedules 6.01-1 and 6.02-1
to the Credit Agreement as set forth on Schedules 6.01-1 and 6.02-1,
respectively, attached to this Amendment as Schedules 6.01-1 and 6.02-1,
respectively.

44. The Exhibits of the Credit Agreement are hereby amended by adding a new
Exhibit H-1 to the Credit Agreement as set forth on Exhibit H-1 attached to this
Amendment as Exhibit H-1.

II. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment No. 7 Effective Date”) on which each of the
following conditions precedent have been satisfied:

1. The Administrative Agent (or its counsel) shall have received either (A) a
counterpart of this Amendment signed by each Borrower, each other Loan Party,
the Agents, the Issuing Banks, the Swingline Lenders, and the Required Lenders
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or pdf transmission of a signed signature page of this
Amendment) that such Person has signed a counterpart of this Amendment.

2. The Administrative Agent shall have received Joinder Agreements executed and
delivered by each of Dutch Newco, Dutch Holdco and Eden Luxco (the “Amendment
No. 7 Joinders”).

3. The Administrative Agent and the Lenders shall have received opinions of
counsel, in form and substance satisfactory to the Administrative Agent,
relating to Dutch Newco, Dutch Holdco, Eden Luxco, the Amendment No. 7 Joinders
and the Amended Credit Agreement.

4. The Administrative Agent shall have received (i) a certificate of each of
Dutch Newco, Dutch Holdco and Eden Luxco, each dated the Amendment No. 7
Effective Date and executed by its Secretary, Assistant Secretary or Director,
which shall (A) certify the resolutions of the Board of Directors, members or
other body authorizing the execution, delivery and performance of the Amendment
No. 7 Joinder Agreement to which it is a party, (B) identify by name and title
and bear the signatures of its Financial Officers, as applicable, and any of its
other officers authorized to sign the Amendment No. 7 Joinder to which it is a
party, this Amendment and the Loan Documents to which it is a party, and
(C) certifying true, correct and complete copies of its certificate or articles
of incorporation, articles of association or organization,

 

14



--------------------------------------------------------------------------------

together with all amendments thereto, certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws, memorandum and articles of association or operating, management or
partnership agreement (or other equivalent organizational documents), together
with all amendments thereto, and (ii) to the extent relevant in its jurisdiction
of organization, a short form or long form certificate of good standing, status
or compliance, as applicable, together with any bring-down certificates,
confirmations or facsimiles, if any, for such Person from its jurisdiction of
organization, each dated a recent date on or prior to the Amendment No. 7
Effective Date.

5. No Default shall have occurred and be continuing under any Loan Document on
the Amendment No. 7 Effective Date.

6. Each of the representations and warranties contained in the Loan Documents
and in Section III of this Amendment are, in each case, true and correct in all
material respects as the Amendment No. 7 Effective Date (or, if such
representations and warranties are as of a prior date, were true and correct in
all material respects as of such prior date).

7. The Administrative Agent shall have received a certificate, signed by the
chief financial officer or treasurer of the Borrower Representative on behalf of
each Borrower on the Amendment No. 7 Effective Date certifying as to the matters
set forth in Sections II.5 and 6, above.

8. The Administrative Agent shall have received Process Agent appointment
letters, in form and substance reasonably satisfactory to the Administrative
Agent, duly executed and delivered by Dutch Newco, Dutch Holdco and Eden Luxco.

9. The Administrative Agent and each Lender shall have received (within a
reasonable period of time prior to the Amendment No. 7 Effective Date) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act relating to Eden Luxco, Dutch
Holdco and Dutch Newco.

III. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the Amendment No. 7 Effective Date:

1. Each Loan Party has the legal power and authority to execute and deliver this
Amendment and the officers of each Loan Party executing this Amendment have been
duly authorized to execute and deliver the same and bind such Loan Party with
respect to the provisions hereof.

2. Dutch Newco, Dutch Holdco and Eden Luxco each has the legal power and
authority to execute and deliver the Amendment No. 7 Joinder to which it is a
party and the officers of Dutch Newco, Dutch Holdco and Eden Luxco executing the
Amendment No. 7 Joinder to which it is a party have been duly authorized to
execute and deliver the same and bind Dutch Newco, Dutch Holdco or Eden Luxco,
as the case may be, with respect to the provisions thereof.

 

15



--------------------------------------------------------------------------------

3. This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

4. The Amendment No. 7 Joinders have been duly executed and delivered by Dutch
Newco, Dutch Holdco or Eden Luxco, as the case may be.

5. This Amendment and the Amended Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party (including each of Dutch Newco,
Dutch Holdco and Eden Luxco), enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

6. The execution and delivery by each Loan Party (including each of Dutch Newco,
Dutch Holdco and Eden Luxco) of this Amendment, the performance by each Loan
Party of its obligations under this Amendment, the Amended Credit Agreement and
under the other Loan Documents to which it is a party and the consummation of
the transactions contemplated by this Amendment, the Amended Credit Agreement
and the other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any Requirement of Law or conflict with any Certificate of
Incorporation, By-Laws, or other organizational or governing documents
(including, without limitation, the Memorandum and Articles of Association), in
each case applicable to any Loan Party or any of its Subsidiaries, (iii) will
not violate or result in a default under any indenture or other agreement
governing Indebtedness or any other material agreement or other instrument
binding upon any Loan Party or any of its Restricted Subsidiaries, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
of its Restricted Subsidiaries and (iv) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

7. Each Borrower and each other Loan Party hereby reaffirms all covenants and
the representations and warranties contained in the Loan Documents and in this
Section III and agrees and confirms that all such representations and warranties
are true and correct in all material respects on and as of the Amendment No. 7
Effective Date as though made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty remains true and correct in all material respects as of such earlier
date.

IV. Reference to and Effect on the Credit Agreement.

1. Upon the effectiveness of this Amendment pursuant to Section II above, on and
after the Amendment No. 7 Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Credit Agreement as modified hereby.

2. Except as specifically amended or modified by this Amendment, the Credit
Agreement, the other Loan Documents and all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.

3. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any other
Agent, the Issuing Banks, the Swingline Lenders, or the Lenders, nor constitute
a waiver of any provision of the Credit Agreement, any other Loan Document, or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

16



--------------------------------------------------------------------------------

V. Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Co-Collateral Agent, incurred by any Agent
and any of its Affiliates in connection with the preparation, arrangement,
execution and enforcement of this Amendment and all other instruments,
agreements and other documents executed in connection herewith. To the extent
invoiced on or before the Amendment No. 7 Effective Date, all costs and expenses
in connection with this Amendment are due on or prior to the Amendment No. 7
Effective Date.

VI. Miscellaneous.

1. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT, THE AMENDED CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS).

2. Waiver. To induce the Administrative Agent, the other Agents, the Issuing
Banks, the Swingline Lenders and the Lenders to enter into this Amendment, each
Loan Party further acknowledges that it has no actual or potential defense,
offset, claim, counterclaim or cause of action against the Administrative Agent
or any other Agent or Lender for any actions or events occurring on or before
the Amendment No. 7 Effective Date, and each Loan Party hereby waives and
releases any right to assert same.

3. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

4. Terms Generally. References in this Amendment, the Credit Agreement and the
Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may

 

17



--------------------------------------------------------------------------------

execute this Amendment by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or by other
electronic image scan transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by facsimile or by other electronic image scan transmission be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic image scan transmission.

6. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Amended Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Amended Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment, the
Amended Credit Agreement or any of the other Loan Documents.

7. Amendment Constitutes Loan Document. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement, the Amended Credit Agreement and
the other Loan Documents.

VII. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment No. 7 Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
administrative agent to treat the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

VIII. Reaffirmation.

1. Reaffirmation of Obligations and Liabilities. Each Loan Party hereby
acknowledges and agrees that, after giving effect to this Amendment No. 7 on the
Amendment No. 7 Effective Date, all of its respective obligations under each of
the Loan Documents to which such Loan Party is a party are reaffirmed, and
remain in full force and effect on a continuous basis, without novation. Each
Loan Party acknowledges that the guarantees, obligations and liabilities of such
Loan Party under the Credit Agreement continue in full force and effect on a
continuous basis without novation, unpaid and undischarged, except as expressly
provided in the Amended Credit Agreement, pursuant to the Amended Credit
Agreement.

2. Reaffirmation of Liens. As of the Amendment No. 7 Effective Date, each Loan
Party reaffirms each Lien it granted in favor of the Administrative Collateral
Agent or UK Security Trustee, as applicable for the benefit of the Secured
Parties and any Liens that were otherwise created or arose in favor of the
Administrative Collateral Agent for the benefit of the Secured Parties, and
reaffirms each other right and obligation, in each case, under or as set forth
in each of the Loan Documents to which such Loan Party is a party, which shall
continue in full force and effect during the term of the Amended Credit
Agreement and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Secured Obligations of
the Loan Parties, including, without limitation, all Obligations as defined in
the Amended Credit Agreement, and secure the obligations of the other Loan
Parties under each Loan Document, in each case, on and subject to the terms and
conditions set forth in the Amended Credit Agreement and the other Loan
Documents.

 

18



--------------------------------------------------------------------------------

[The remainder of this page is intentionally blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer COTT BEVERAGES INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer CLIFFSTAR LLC By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer COTT BEVERAGES LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director DS SERVICES OF AMERICA, INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer

Signature page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer 967979 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer 804340 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer 2011438 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer COTT RETAIL BRANDS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director

 

2



--------------------------------------------------------------------------------

COTT LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT EUROPE TRADING LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT PRIVATE LABEL LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT NELSON (HOLDINGS) LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT (NELSON) LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT HOLDINGS INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer

 

3



--------------------------------------------------------------------------------

INTERIM BCB, LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT VENDING INC. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer CAROLINE LLC By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer COTT UK ACQUISITION LIMITED By  

/s/ Jay Wells

  Name:   Jay Wells   Title:   Director COTT LUXEMBOURG S.À R.L. By  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Class A Manager

 

4



--------------------------------------------------------------------------------

COTT DEVELOPMENTS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director COOKE BROS HOLDINGS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director COOKE BROS. (TATTENHALL), LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director CALYPSO SOFT DRINKS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director TT CALCO LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director MR FREEZE (EUROPE) LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director

 

5



--------------------------------------------------------------------------------

COTT VENTURES UK LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director COTT VENTURES LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director AIMIA FOODS HOLDINGS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director AIMIA FOODS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director AIMIA FOODS GROUP LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director STOCKPACK LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director

 

6



--------------------------------------------------------------------------------

AIMIA FOODS EBT COMPANY LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title:   Director DS CUSTOMER CARE, LLC By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer COTT BEVERAGES LUXEMBOURG S.À R.L. By
 

/s/ Jerry Hoyle

  Name: Jerry Hoyle   Title:   Class A Manager AQUATERRA CORPORATION By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer 4368479 CANADA LIMITED By  

/s/ Shane Perkey

  Name: Shane Perkey   Title:   Treasurer

 

7



--------------------------------------------------------------------------------

1702922 ONTARIO LIMITED By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Treasurer CARBON LUXEMBOURG S.À R.L. By  

/s/ Jerry Hoyle

  Name:   Jerry Hoyle   Title:   Class B Manager CARBON HOLDINGS CO B.V. By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Managing Director A By  

/s/ P van Duuren

  Name:   P van Duuren   Title:   Managing Director B CARBON ACQUISITION CO B.V.
By  

/s/ Shane Perkey

  Name:   Shane Perkey   Title:   Managing Director A By  

/s/ P van Duuren

  Name:   P van Duuren   Title:   Managing Director B

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as an Issuing Bank, as a

Swingline Lender and as a Lender

By  

/s/ Lisa A. Morrison

  Name:   Lisa A. Morrison   Title:  

Authorized Officer

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as Administrative

Collateral Agent

By  

/s/ Lisa A. Morrison

 

Name:

  Lisa A. Morrison   Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as an Issuing Bank,

as a Swingline Lender and as a Lender By  

/s/ Agostino A. Marchetti

  Name:   Agostino A. Marchetti   Title:   Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as an Issuing Bank, as

a Swingline Lender and as a Lender By  

/s/ Tim Jacob

  Name:  

Tim Jacob

  Title:  

Authorized Officer

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as UK Security

Trustee

By  

/s/ Tim Jacob

  Name:  

Tim Jacob

  Title:  

Authorized Officer

 

9



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Co-Collateral Agent and as a Lender By  

/s/ Tony Leadbetter

  Name:   Tony Leadbetter   Title:   Vice President

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA, as a Lender

By  

/s/ David G. Phillips

  Name:   David G. Phillips   Title:   Senior Vice President

WELLS FARGO BANK, N.A. (LONDON

BRANCH), as a Lender

By  

/s/ N B Hogg

  Name:   N B Hogg   Title:   Authorised Signatory

 

10



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By  

/s/ Peter Cucchiara

  Name:  Peter Cucchiara   Title:    Vice President By  

/s/ Michael Shannon

  Name:  Michael Shannon   Title:    Vice President

 

11



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A. and affiliates

   $ 87,200,000.00   

Deutsche Bank AG New York Branch and affiliates

   $ 72,000,000.00   

Bank of America, N.A. and affiliates

   $ 57,200,000.00   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 144,400,000.00   

PNC Bank, National Association and affiliates

   $ 39,200,000.00      

 

 

 

Total

   $ 400,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

Unrestricted Subsidiaries

Prior to the Eden Acquisition Closing Date:

Cott IP Holdings Corp.

Northeast Retailer Brands, LLC

Effective as of the Eden Acquisition Closing Date:

Cott IP Holdings Corp.

Northeast Retailer Brands, LLC

Cott Finance Corporation



--------------------------------------------------------------------------------

SCHEDULE 1.01(f)

Excluded Subsidiaries

Prior to the Eden Acquisition Closing Date:

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Maquinaria y Equipo, S.A. de C.V.

Cott Embotelladores de Mexico S.A. de C.V.

Ad Personales, S.A. de C.V.

Servicios Gerenciales de Mexico, S.A. de C.V.

Effective as of the Eden Acquisition Closing Date:

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Maquinaria y Equipo, S.A. de C.V.

Cott Embotelladores de Mexico S.A. de C.V.

Ad Personales, S.A. de C.V.

Servicios Gerenciales de Mexico, S.A. de C.V.

Mey Eden Ltd.

Mey Eden Bar – First Class Services Ltd.

Mey Eden Production (2007) Ltd.

Mey Eden Marketing (2000) Ltd.

Café Espresso – Italia Ltd.

Pauza Coffee Services Ltd.

Dispensing Coffee Club (IAI-2003) Ltd.

Chateau d’Eau SAS

Eden Springs sp. z o.o.

Eden Distrybucja sp. z o.o.

HorseLux S.à r.l.

Hydra Dutch Holdings 1 B.V

Hydra Dutch Holdings 2 B.V

Eden Springs Europe B.V

Eden Springs (Nederland) BV

Eden Springs Portugal S.A

Eden Springs International SA

Eden Springs (Europe) SA

Eden Springs (Switzerland) SA

SEMD, Société des eaux minérales de Dorénaz SA

Eden Springs Scandinavia AB

Eden Springs (Sweden) AB

Eden Springs i Porla Brunn AB

Eden Springs (Deutschland) GmbH*

Eden Water and Coffee Deutschland GmbH

Eden Springs Estonia OÜ

Eden Springs Latvia SIA



--------------------------------------------------------------------------------

SIA «OCS Services»

UAB Eden Springs Lietuva

Eden Springs Espana S.A.U

Eden Integración S.L.U

Eden Centro Especial de Empleo S.L.U

Eden Springs (Norway) AS

Eden Springs (Denmark) AS

Eden Springs OY Finland

LLC Eden Springs

Valspar Investments Ltd.*

Eden Springs Hellas SA*

Eden Springs UK Ltd.

21st Century Water Coolers Ltd.*

Hydropure Distribution Ltd.*

Aquacoast Ltd.*

Aquarious (South West) Ltd.*

Aquarious Water Company Ltd.*

Aquarious Water Services Ltd.*

Caledonian Coolers Ltd.*

Cool Water (London) Ltd.*

Coola Vend Ltd.*

Krystal Fountain Water Co. Ltd.*

London Springs Ltd.*

Natural Water Ltd.*

Nature Springs Water Company Ltd.*

Northumbrian Spring Ltd.*

Quench Water Systems Holdings Ltd.*

Quench Water Systems Ltd.*

Quench Drinking Water Solutions Ltd*

Quench Point Ltd*

Quench Drinking Water Systems Ltd.*

Kafevend Holdings Ltd.*

Kafevend Group Ltd.*

Office Refreshments Ltd.*

Palm Water Company Ltd.*

Premier Pure Water Ltd.*

Pure Choice Watercoolers Ltd.*

Q2O Ltd.*

Rydon Springwater (UK) Ltd.*

Seven Springs Ltd.*

Southwater Enterprises Ltd.*

Water at Work Ltd.*

Water Coolers (Rentals) Ltd.*

Water Waiter Ltd.*

Watercoolers Group Ltd.*

Watercoolers Ltd.*

Wellbrook Water Coolers (Rentals) Ltd.*

Wellbrook Watercoolers Ltd.*

The Shakespeare Coffee Company Ltd.*

Garraways Ltd.*

 

* Dormant entity.



--------------------------------------------------------------------------------

SCHEDULE 6.01-1

Eden Indebtedness

 

(a) Guaranty by Hydra Dutch Holdings 2 B.V of overdraft obligations of GetFresh
cp. Zo.o in an aggregate principal amount of up to 4,000,000 PLN pursuant to
that certain Guarantor’s Statement dated 29 January 2016 in favor of mBank
Spolka Akcyjna.

 

(b) NIS 25,000,000 working capital facility agreement entered into in 2016,
among the Israeli subsidiaries of the Eden Group party thereto as of the
Amendment No. 7 Effective Date and Mizrahi Tefahot Bank Ltd, to cover an
overdraft facility, letter of credit, guarantee and other general purposes (the
“Israeli Facility”).

 

(c) €1,000,000 term facility in France, €600,000 of which was drawn as at
31 March 2016 pursuant to that certain Crédit de trésorerie agreement dated
17 December 2015 by and between Chateau d’Eau SAS and La Societe Generale.

 

(d) 5,000,000 PLN facility agreement dated 13 October 2015, between the Polish
subsidiary of the Eden Group party thereto as of the Amendment No. 7 Effective
Date and Raiffeisen Bank Polska Spolka Akcyina, ~2,000,000 PLN of which was
drawn as at 31 March 2016.

 

(e) 20,000,000 PLN factoring facility agreement dated 10 November 2015 between
the Polish subsidiary of the Eden Group party thereto as of the Amendment No. 7
Effective Date and Raiffeisen Bank Polska Spolka Akcyina.

 

(f) Letters of Credit:

 

  (i) Letter of Credit with a face amount of $451,997 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank.

 

  (ii) Letter of Credit with a face amount of $106,976 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank.

 

  (iii) Letter of Credit with a face amount of $82,225 issued by Rabobank
Nederland for the account of Eden Springs Europe B.V. in favor of Chinatrust
Commercial Bank (items (i), (ii) and (iii) collectively the “Rabo LOCs”).

 

  (iv) Letter of Credit with a face amount of €2,500,000 issued by Mizrahi
Tefahot Bank Ltd under the Israeli Facility for the account of Pauza Coffee
Services LTD in favor of UNICREDIT S.P.A. ITALY (the “Pauza LOC”).



--------------------------------------------------------------------------------

SCHEDULE 6.02-1

Eden Liens

 

(a) Liens on certain assets of the Israeli subsidiaries of the Eden Group party
to the working capital facility as of the Amendment No. 7 Effective Date
securing obligations under the working capital facility referenced in Schedule
6.01-1 clause (b) and payment obligations under the Pauza LOC.

 

(b) Liens on factored receivables of the Polish subsidiary of the Eden Group
party thereto as of the Amendment No. 7 Effective Date securing obligations
under the factoring facility referenced in Schedule 6.01-1 clause (e).

 

(c) Liens on cash collateral (or back-to-back letters of credit to the extent
such letter of credit constitutes a Lien) in an amount not to exceed 105% of the
aggregate face amount of the Rabo LOCs on the Eden Acquisition Closing Date
securing the payment obligations under the Rabo LOCs.



--------------------------------------------------------------------------------

EXHIBIT H-1

Specified 2016 Sale and Leaseback Transaction Properties

The freehold property at Citrus Grove, Sideley, Kegworth, Derby registered under
title numbers LT165744; LT231610; LT152600; the land acquired on 24 May 2016 by
the Borrower from Jasmine Trustees Limited and Lutea Trustees Limited under
title number LT475592; the parcel of land being part of the land under title
number LT429054 under the terms of a contract dated 24 May 2016 where the
parties have agreed that the completion of that contract will take place in the
future upon the happening of certain events; and a second parcel of land also
being part of the land under title number LT429054 under the terms of a contract
dated 24 May 2016 where the parties have agreed that the completion of that
contract will take place in the future upon the happening of certain events.